DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2020 has been entered.
Allowable Subject Matter
Claims 3, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 16 remains objected to for the reasons set forth within the previously issued Office Action, and claims 3 and 18 set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Hansen reference, which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Hansen to satisfy each of the pertinent limitations, as such modifications would be likely to render the Hansen assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0031978 to Hansen et al. (“Hansen”).
	Regarding claim 1, Hansen anticipates a security element (e.g. combination of layers 3, 5 and 2, as shown in figs. 1a-b) in a form of a strip (e.g. the rectangular strip/assembly shown in figs. 1a-b), comprising: i) a first polymer (per para. 14, film element 2 can be made of plastic) layer (e.g. film element 2); ii) a second polymer (per para. 18, film element 3 can be made of plastic) layer (e.g. film element 3); and iii) a visually recognizable (figs. 1a-b) halftone (per para. 23, printing ink layer 5 may be in the form of a halftone image) printed (note that element 5 is a “printing ink layer”) image (e.g. printing ink layer 5, as shown in figs. 1a-b), which luminesces under UV radiation (per para. 23, printing ink layer 5 may be a UV-light luminescent printing ink layer), positioned between (figs. 1a-b) the first polymer layer (2) and the second polymer layer (3), wherein the halftone printed image (5) has a first opacity (e.g. black printed areas, as shown in figs. 1a-b) and forms at least one imprint area (e.g. spatial area of the photograph shown in figs. 1a-b) having (i.e. containing, as shown in figs. 1a-b) the first opacity (aforementioned black) and a boundary contour (e.g. outer periphery of said photograph) within (figs. 1a-b) the security element (aforementioned combination of layers 3, 5 and 2), and wherein at least one (e.g. film element 3) of the first and second polymer layers (2 and 3, respectively) has a second opacity (e.g. diffractive relief structure 4) at least in a region (fig. 1b) of the boundary contour (aforementioned outer periphery of said photograph) of the imprint area (aforementioned spatial area 
	Regarding claim 2, Hansen anticipates the security element according to claim 1, wherein the second opacity (4) of at least one (3) of the first and second polymer layers (2 and 3, respectively) is present over (figs. 1a-b) an entire area (e.g. an entire area of the eyes shown within the aforementioned photograph) of the imprint area (aforementioned spatial area of the photograph) having (figs. 1a-b) the first opacity (aforementioned black).
	Regarding claim 4, Hansen anticipates the security element according to claim 1, wherein a diffusely scattering lacquer layer (per para. 14 film element 2 may include lacquer as desired; note that such lacquer will scatter light diffusively in an at least minimal manner), forms the first layer (2).
	Regarding claim 5, Hansen anticipates the security element according to claim 1, wherein the second layer (3) is formed as an adhesive layer (per para. 21, film element 3 can be formed using an adhesive).
	Regarding claim 13, Hansen anticipates a value document (e.g. security document 10, as shown in fig. 1b) having (fig. 1a) a substrate (1) and having (figs. 1a-b) a security element (aforementioned combination of layers 3, 5 and 2) according to claim 1, which is provided on (figs. 1a-b) the substrate (1).
	Regarding claim 14, Hansen anticipates the value document according to claim 13, wherein the security element (aforementioned combination of layers 3, 5 and 2) extends continuously (figs. 1a-b) 
	Regarding claim 15, Hansen anticipates the value document according to claim 13, wherein surfaces of the first layer (2) of the security element (aforementioned combination of layers 3, 5 and 2) and of the value document (10) are essentially identical (figs. 1a-b) in haptic properties and/or in a visual appearance (figs. 1a-b; note that film element 2 and security document 10 both visually appear to be rectangular in shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen.
Regarding claim 6, Hansen discloses the security element according to claim 1, but does not specifically disclose wherein the halftone printed image (5) has grid points which luminesce in different colors.

	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to allow the printing ink layer 5 to contain such “points” of marking, and luminesce in various colors as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 7, Hansen discloses the security element according to claim 1, but does not specifically disclose wherein the halftone printed image (5) has a honeycomb grid.
	However, such a configuration would be an obvious matter of design choice, not affecting the overall physical structure of the assembly.  Note that selecting a particular shaping and/or coloring of the elements within printing ink layer 5 will simply yield an optical effect as desired.
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to allow the printing ink layer 5 to contain shapes, sizes and colors as desired, in order to provide the benefit of yielding a resultant optical effect as desired.
	Regarding claim 8, Hansen discloses the security element according to claim 7, wherein the honeycomb grid has hexagonal grid cells, which consist of triangular grid points, which are arranged adjacent to one another (see the modification set forth in the rejection of claim 7, supra).
	Regarding claim 9, Hansen discloses the security element according to claim 8, wherein each grid cell has two grid points which luminesce in a same color (see the modification set forth in the rejection of claim 7, supra).
	Regarding claim 10, Hansen discloses the security element according to claim 9, wherein a color impression of the halftone printed image (5) is formed as a function of absent grid points (see the 
	Regarding claim 11, Hansen discloses the security element according to claim 9, wherein a color impression of the halftone printed image (5) is formed as a function of a size of the grid points (see the modification set forth in the rejection of claim 7, supra; additionally, note that the instant claim is drawn to a security element- not a method of forming/producing such).
	Regarding claim 12, Hansen discloses the security element according to claim 6, wherein the grid points of the halftone printed image (5) have a size of 10 to 500 micrometers (see the modification set forth in the rejection of claim 6, supra).
Regarding claim 17, Hansen discloses the security element according to claim 8, wherein the triangular grid points are arranged adjoining one another (see the modification set forth in the rejection of claim 7, supra).
Response to Arguments
	In response to Applicants’ argument that Hansen’s diffractive relief structure does not diminish a visual recognizability of the boundary of the ink image (Arguments/Remarks pg. 7), the Office respectfully asserts that the pertinent language of Applicants’ application reads “a second opacity at least in a region of the boundary contour of the imprint area that diminishes (emphasis added) a visual recognizability of the boundary contour of the imprint area of halftone printed image.”  Note that the claim does not call for said second opacity to completely block the boundary contour of the imprint area of the halftone printed image.  The “second opacity” within Applicants’ claim 1 is matched to Hansen’s diffractive relief structure 4, which is shown in Hansen’s figs. 1a-b, and the “imprint area” within Applicants’ claim 1 is matched to the outer periphery of Hansen’s photograph shown in figs. 1a-b.  When the respective elements are layered one atop the other in Hansen’s fig. 1b, note the manner in which the diffractive relief structure 4 covers and thus at least minimally diminishes the visual recognizability 
	In response to Applicants’ argument that Hansen fails to teach the second film layer or the diffractive relief structure on the second film layer having an opacity that is responsible for diminishing a visual recognizability of the boundary of the ink image (Arguments/Remarks pg. 7), the Office respectfully encourages Applicants to see the discussion set forth supra.
	In response to Applicants’ argument that the “entire area of the imprint area” refers to the entire area covered by the halftone printed image (Arguments/Remarks pg. 8), the Office respectfully asserts that read in a broad and reasonable manner, Applicants’ claim 2 language reciting “an entire area of the imprint area” allows a person to independently select an “area/section/portion” of the “imprint area” and deem that to indeed be “an” entire area.  In much the same fashion, one could interpret a room within a house to be “an” entire “area” of the house in which it sits.  Conversely, if Applicants’ language were amended to recite “…an entirety of the imprint area…”, such language would more clearly set forth the desired configuration, and indeed overcome the arrangement set forth within Hansen’s figs. 1a-b.
	In response to Applicants’ argument that Hansen fails to disclose a polymer layer having a second opacity present over an entire area of the imprint area having the first opacity (Arguments/Remarks pg. 8), the Office respectfully encourages Applicants to see the discussion set forth supra.
	In response to Applicants’ argument that Hansen fails to disclose a visually recognizable halftone printed image that luminesces under UV radiation, positioned between a first polymer layer and a 
	In response to Applicants’ argument that Hansen fails to teach the second film layer or the diffractive relief structure on the second film layer having an opacity that is responsible for diminishing a visual recognizability of the boundary of the ink image (Arguments/Remarks pg. 9), the Office respectfully encourages Applicants to see the initial discussion set forth supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637